Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the application filed on August 23, 2021.

2. Claims 1-20 have been examined. 


Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 19 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “the customizable routines are configured to allow the software-as-a-service platform to interface with multiple cloud environments,” which are not found in the prior art of record.
Incorporating intervening claims 17-18 and claim 19 into claim 11 would put the case in condition for allowance.
Claim 20 depends on claim 19 and is also allowable.
Please consider to cancel claims 1-10 and add method, non-transitory medium independent claims including features of claims 11 and 17-19 to put the case in condition for allowance.


Claim Rejections – 35 USC §101
4. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 1-20 are rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.

Under the principles of compact prosecution, claims 1-20 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
an application stored in a memory. . .
a back-end engine stored in a memory . . .
a first software environment stored in a non-transitory computer medium. . .
a second software environment stored in a non-transitory computer medium. . .
a third software environment stored in a non-transitory computer medium. . .


Claim Rejections – 35 USC §102
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. Claims 1, 2, 6, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0228397 to Chandrashekar (hereafter “Chandrashekar”).

Claim 1. 
Chandrashekar discloes a system, comprising:
an application configured to cause a computing system to execute a set of instructions (FIG.7, software controllers, applications stored in compute nodes, and related text);
a back-end engine configured to render the application compatible for deployment on each of at least two cloud environments, wherein the at least two cloud environments have different architectures or protocols (FIG.2, FIG.5, FIG.7, and related text).

Claim 2. 
Chandrashekar discloses the system of claim 1, further comprising an environment for developing the application (FIG.2, FIG.5, FIG.7, target cloud environment and related text).

Claim 6. 
Chandrashekar discloses the system of claim 1, wherein the application, when deployed on one or more of the at least two cloud environments is configured to function as a software-as-a-service platform (0001, 0071).

Claim 10. 
Chandrashekar discloses the system of claim 1, further comprising an enterprise software development environment configured to host the application prior to its deployment on each of the at least two cloud environments (FIG.2, FIG.5, and related text).

Claim 11. 
Chandrashekar discloses a system, comprising:
a first software environment configured for developing one or more applications according to a set of protocols associated with the first software environment (0001-0006, 0039-0044, 0070-0074);
a second software environment configured to analyze the one or more applications (0016-0022, 0043-0049, 0067-0072), 
wherein an analysis performed in the second environment on a specified application from the one or more applications include determining whether the specified application passes a benchmark associated with a specified compliance standard (FIG.2, FIG.5, and related text); and
a third software environment configured to render the specified application deployable on a plurality of cloud environments, wherein the plurality of cloud environments includes cloud systems having different protocols (FIG.2, FIG.5, FIG.7, and related text).

Claim 17. 
Chandrashekar discloses the system of claim 11, wherein the specified application is configured to function as a software-as-a-service platform when deployed on a specified cloud of the plurality of cloud environments (0021-0027, 0040-0048, 0064-0073).


Claim Rejections – 35 USC §103
8. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9. Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar in view of US 2020/0036599 to Savov et al. (hereafter “Savov”).

Claim 3. 
Chandrashekar does not disclose the system of claim 2, wherein the environment for developing the application is agnostic of an architecture of at least one of the at least two cloud environments.
However, Savov further discloses the environment for developing the application is agnostic of an architecture of at least one of the at least two cloud environments (0106).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Savov’s teaching into Chandrashekars teaching so that third parties do not have to be bound to a specific interface technology as suggested by Savov (0106).



10. Claims 4, 5, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar in view of US 2021/0377263 to Law (hereafter “Law”).

Claim 4.
Chandrashekar does not disclose the system of claim 1, further comprising a security layer configured to render the application secure upon execution when deployed on one of the at least two cloud environments.
However, Law further discloses a security layer configured to render the application secure upon execution when deployed on one of the at least two cloud environments (0055).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Law’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Law (0055).

Claim 5. 
Chandrashekar does not disclose the system of claim 4, wherein the security layer is agnostic of a security protocol of the at least one of the at least two cloud environments.
However, Law further discloses the security layer is agnostic of a security protocol of the at least one of the at least two cloud environments (0055).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Law’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Law (0055).

Claim 12. 
Chandrashekar does not disclose the system of claim 11, wherein the first software environment includes customizable subroutines for implementing a specified security standard
However, Law further discloses the first software environment includes customizable subroutines for implementing a specified security standard (0007, 0038, 0055, 0073, 0075, 0076, 0077).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Law’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Law (0055).

Claim 13. 
Chandrashekar does not disclose the system of claim 12, wherein the specified security standard is a standard established by a standard-setting organization.
However, Law further discloses the specified security standard is a standard established by a standard-setting organization (0009, 0012, 0024, 0051).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Law’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Law (0055).

Claim 14. 
Chandrashekar does not disclose the system of claim 12, wherein the specified security standard is an enterprise-specific custom standard.
However, Law further discloses the specified security standard is an enterprise-specific custom standard (0031, 0048, 0054, 0074, 0111).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Law’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Law (0055).



11. Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar in view of US 2020/0358876 to Kulkarni et al. (hereafter “Kulkarni”).

Claim 7. 
Chandrashekar does not disclose the system of claim 1, where the back-end engine includes an application programming interface that is configured to interface with one or more different software protocols.
However, Kulkarni further discloses the back-end engine includes an application programming interface that is configured to interface with one or more different software protocols (0033).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Kulkarni’s teaching into Chandrashekars teaching so that users can use same credentials across multiple consensus networks as suggested by Kulkarni (0033).

Claim 8. 
Chandrashekar discloses the system of claim 7, wherein the one or more different software protocols are each associated with one of the at least two clouds (0004, 0064).

12. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar, Kulkami, and further in view of US 2022/0060431 to Vadayadiyil Raveendran et al. (hereafter “Vadayadiyil Raveendran”).

Claim 9. 
Chandrashekar and Kulkami do not disclose the system of claim 7, wherein the application programming interface is configured to operate according to a plurality of standards, the plurality of standards including distinct sets of standards, each distinct set of standard being associated with a specific cloud environment selected from the at least two cloud environments.
However, Vadayadiyil Raveendran further discloses the application programming interface is configured to operate according to a plurality of standards, the plurality of standards including distinct sets of standards, each distinct set of standard being associated with a specific cloud environment selected from the at least two cloud environments (0025, 0027).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Vadayadiyil Raveendran’s teaching into Chandrashekar and Kulkami‘s teaching.  One would have been motivated to do so to enable cross-platform and cross-system communications in multi-cloud environments as suggested by Vadayadiyil Raveendran (0025, 0027).



13. Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar in view of US 2019/0180039 to Considine et al. (hereafter “Considine”).

Claim 15. 
Chandrashekar does not disclose the system of claim 11, wherein developing the one or more applications is achieved according to a plurality of phase gates.
However, Considine further discloses developing the one or more applications is achieved according to a plurality of phase gates (0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Considine’s teaching into Chandrashekar‘s teaching.  One would have been motivated to do so to manage applications as suggested by Considine (0028).

Claim 16. 
Chandrashekar does not disclose the system of claim 15, wherein the one more phase gates includes a code creation phase gate, a security phase gate, and deployment phase gate.
However, Considine further discloses the one more phase gates includes a code creation phase gate, a security phase gate, and deployment phase gate (0028).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Considine’s teaching into Chandrashekar‘s teaching.  One would have been motivated to do so to manage applications as suggested by Considine (0028).



14. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chandrashekar in view of US 2019/0265957 to Risbood et al. (hereafter “Risbood”).

Claim 18. 
Chandrashekar does not disclose the system of claim 17, wherein the software-as-a-service platform includes customizable routines configured to allow a user to configure the specified application when it is deployed.
However, Risbood further discloses the software-as-a-service platform includes customizable routines configured to allow a user to configure the specified application when it is deployed (0004, 0009, 0054).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Risbood’s teaching into Chandrashekar‘s teaching.  One would have been motivated to do so to reconfigure applications as suggested by Risbood (0004, 0009, 0054).


Conclusion
15. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192